DETAILED ACTION
Applicant’s amendment and arguments filed March 2, 2022 is acknowledged.
Claims 1-8, 10, and 11 have been amended.
Claims 12-15 are cancelled.
Claims 1-11 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over DEES (U.S. Patent Application Publication # 2017/0048373 A1) in view of Verma et al. (hereinafter Verma) (U.S. Patent Application Publication # 2015/0334753 A1).
Regarding claim 1, Dees teaches and discloses an electronic device (120, figure 1) comprising, a communication circuit (121, figure 1) configured to provide wireless communication; a processor (122, figure 1) electrically connected to the communication circuit; and a memory (122, figure 1) electrically connected to the processor, wherein the memory stores instructions configured to cause the processor to, when executed, 
set up a Wi-Fi Direct connection with an external electronic device (one of devices 100, 110, 11, 112; figure 1) ([0045]; teaches establishing a Wi-Fi Direct connection); communicate with the external electronic device as a first role ([0037]; [0039]; [0047]; [0061]; [0068]; teaches communicating as a host role with the external devices using a Wi-Fi Direct connection).
However, Dees may not expressly disclose while maintaining the Wi-Fi Direct connection: determine to change a role of the electronic device from the first role to a second role, based on a type of an application which is executed in the electronic device; and communicate with the external electronic device as the second role in response to the determination to change.
Nonetheless, in the same field of endeavor, Verma teaches and suggests while maintaining the Wi-Fi Direct connection ([0040]; [0042]; teaches maintaining a Wi-Fi Direct communication between docking device and docking peripheral device): determine to change a role of the electronic device from the first role to a second role, based on a type of an application which is executed in the electronic device (APP, 216, figure 3; [0039]); and communicate with the external electronic device as the second role in response to the determination to change ([0046]; [0047]; teaching using the user application on the wireless docking device when determining to change role from a hosting wireless docking center device to wireless device, and further communicating with the other devices indicating the role change; figures 2A and 3).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate using the user application on the wireless docking device when determining to change role from a hosting wireless docking center device to wireless device, and further communicating with the other devices indicating the role change as taught by Verma with the method and electronic device as disclosed by Dees for the purpose of dynamically providing and establishing wireless docking communication, as suggested by Verma.

Regarding claim 2, Dees, as modified by Verma, further teaches and discloses wherein the first role is a media agnostic universal bus (MA USB) host and the second role is a MA USB device, wherein the communicating with the external electronic device as the first role comprises using a USB class host driver and an MA USB host block that interfaces with the USB class host driver, and wherein the MA USB host block comprises a USB host logic, a MA USB host protocol adaptation layer (PAL), and a MA link interface ([0035]; [0037]; [0039]; [0061]; teaches a role change occurs been a docking host or docking device/peripheral; [0063]; [0068]; figures 3-4). 

Regarding claim 3, Dees, as modified by Verma, further teaches and discloses wherein communicating with the external electronic device as the second role comprises using a USB class device driver and an MA USB device block that interfaces with the USB class device driver, and wherein the MA USB device block comprises a USB device logic, a MA USB device protocol adaptation layer (PAL), and a MA link interface ([0035]; [0037]; [0039]; [0061]; teaches a role change occurs been a docking host or docking device/peripheral; [0063]; [0068]; figures 3-4). 

Regarding claim 5, Dees, as modified by Verma, further teaches and discloses wherein the instructions are configured to cause the processor to, determine whether the external electronic device is changeable to be the first role, and to determine whether to change the electronic device to be the second role based on the determination ([0059]; teaches a role change occurs based on user input where the state of the master device changes and the master/slave relationship between the devices is configured; [0063]; [0068]; figures 3-4). 

Regarding claim 6, Dees, as modified by Verma, further teaches and discloses wherein the instructions are configured to cause the processor to, transfer, to the external electronic device, information indicating that changing of the electronic device to be the second role is determined, in response to changing of the electronic device to be the second role being determined ([0059]; teaches a role change occurs based on user input where the state of the master device changes and the master/slave relationship between the devices is configured; [0063]; [0068]; figures 3-4). 

Claims 4 and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over DEES (U.S. Patent Application Publication # 2017/0048373 A1) in view of Verma et al. (hereinafter Verma) (U.S. Patent Application Publication # 2015/0334753 A1), and further in view of Huang et al. (hereinafter Huang) (U.S. Patent Application Publication # 2014/0337544 A1).
Regarding claim 4, Dees, as modified by Verma, discloses the claimed invention, but may not expressly disclose wherein the instructions are configured to cause the processor to, perform an MA USB enumeration process triggered by the external electronic device to communicate with the external electronic device as the MA USB device. 
Nonetheless, in the same field of endeavor, Huang teaches and suggests wherein the instructions are configured to cause the processor to, perform an MA USB enumeration process triggered by the external electronic device to communicate with the external electronic device as the MA USB device ([0028]; [0029]; [0083]; “…the MAUSB protocol is used to perform USB device enumeration and USB data delivery…”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an MA USB enumeration process as taught by Huang with the electronic device as disclosed by Dees, as modified by Verma, for the purpose of establishing and communicating using the MA USB protocol.

Regarding claim 7, Dees, as modified by Verma, discloses the claimed invention, but may not expressly disclose perform operations based on a Wi-Fi serial bus (WSB) service to connect WSB communication before the electronic device communicates with the external electronic device as the first role, the operations comprising, connecting the WSB communication via the communication circuit with a WSB discover operation; and setting up a WSB session with the external electronic device via the Wi-Fi Direct connection. 
Nonetheless, in the same field of endeavor, Huang teaches and suggests perform operations based on a Wi-Fi serial bus (WSB) service to connect WSB communication before the electronic device communicates with the external electronic device as the first role, the operations comprising, connecting the WSB communication via the communication circuit with a WSB discover operation; and setting up a WSB session with the external electronic device via the Wi-Fi Direct connection ([0005]; [0027]; [0028]; [0029]; teaches performing operations based on WSB service and setting up a Wi-Fi Direct connection).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate operations based on WSB service as taught by Huang with the electronic device as disclosed by Dees, as modified by Verma, for the purpose of establishing and communicating using Wi-Fi Direct connection and WSB service.

Regarding claim 8, Dees, as modified by Verma and Huang, as modified by discloses Huang, discloses the claimed invention, but may not expressly disclose wherein the instructions are configured to cause the processor to, exchange information including at least one of a service name, an advertisement ID, service information for the WSB communication connection, or capability information of a dual-role function of the electronic device or the external electronic device, via a WSB discovery operation. 
Nonetheless, Huang further teaches and suggests wherein the instructions are configured to cause the processor to, exchange information including at least one of a service name, an advertisement ID, service information for the WSB communication connection, or capability information of a dual-role function of the electronic device or the external electronic device, via a WSB discovery operation ([0005]; [0027]; [0028]; [0029]; teaches performing operations based on WSB service and setting up a Wi-Fi Direct connection).

Regarding claim 9, Dees, as modified by Verma and Huang, discloses the claimed invention, but may not expressly disclose wherein the instructions are configured to cause the processor to, exchange information including at least one of a peer to peer (P2P) address, an IP address, a MAC address, or a session identifier, via the operation of setting up the WSB session with the external electronic device.
Nonetheless, Huang further teaches and suggests wherein the instructions are configured to cause the processor to, exchange information including at least one of a peer to peer (P2P) address, an IP address, a MAC address, or a session identifier, via the operation of setting up the WSB session with the external electronic device ([0031]; “…during the service discovery process, wireless service advertiser 14 identifies one or more supported transport modes for the MAUSB protocol in service information advertised for the WSB service. During the P2P connection setup and WSB session setup, wireless service seeker 12 indicates a selected one of the supported transport modes for the MAUSB protocol in session information for the WSB session…”; [0060]; “MAC address”; [0073]; “session_id”). 

Regarding claim 10, Dees, as modified by Verma and Huang, discloses the claimed invention, but may not expressly disclose wherein the first role is a media agnostic universal serial bus (MA USB) host and the second role is a MA USB device, and the instructions are configured to cause the processor to, deactivate a MA USB host module and to activate a MA USB device module using the WSB service, in response to the determination to change the electronic device to be the second role being determined. 
Nonetheless, Huang further teaches and suggests wherein the first role is a media agnostic universal serial bus (MA USB) host and the second role is a MA USB device, and the instructions are configured to cause the processor to, deactivate a MA USB host module and to activate a MA USB device module using the WSB service, in response to the determination to change the electronic device to be the second role being determined ([0046]; [0083]; “…the WSB service component at each of WSB host device 62 and WSB client device 72 activates the MAUSB protocol to perform USB device enumeration and exchange MAUSB packets for the WSB session over the P2P wireless connection…”).

Regarding claim 11, Dees, as modified by Verma and Huang, discloses the claimed invention, but may not expressly disclose perform at least one of the WSB discovery operation or the operation of setting up the WSB session, after changing of the electronic device to be the second role is determined. 
Nonetheless, Huang further teaches and suggests perform at least one of the WSB discovery operation or the operation of setting up the WSB session, after changing of the electronic device to be the second role is determined ([0005]; [0027]; [0028]; [0029]; teaches performing operations based on WSB service and setting up a Wi-Fi Direct connection).

Response to Arguments
Applicant's arguments with respect to claims 1-11 have been considered but are moot in view of the new ground(s) of rejection as necessitated by Applicant’s amendment. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
May 6, 2022



/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477